II116th CONGRESS1st SessionS. 2841IN THE SENATE OF THE UNITED STATESNovember 13, 2019Ms. Baldwin (for herself and Mr. Hoeven) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to increase the limitations for deductible new business
			 expenditures and to consolidate provisions for start-up and organizational
			 expenditures.
	
		1.Short titleThis Act may be cited as the Support Our Start-Ups Act.
		2.New business expenditures
			(a)In generalSubsections (a) and (b) of section 195 of the Internal Revenue Code of 1986 are both amended by
			 inserting and organizational after start-up each place it appears.
			(b)Organizational expendituresSubsection (c) of section 195 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new
			 paragraph:
				
					(3)Organizational expendituresThe term organizational expenditures means any expenditure which—
						(A)is incident to the creation of a corporation, S corporation, or partnership,
						(B)is chargeable to capital account, and
						(C)is of a character which, if expended incident to the creation of a corporation, S corporation, or
			 partnership
			 having a limited life, would be amortizable over such life..
			(c)Dollar amounts
				(1)In generalClause (ii) of section 195(b)(1)(A) of the Internal Revenue Code of 1986 is amended—
					(A)by striking $5,000 and inserting $20,000; and
					(B)by striking $50,000 and inserting $120,000.
					(2)Adjustment for inflationSubsection (b) of section 195 of such Code is amended by adding at the end the following new
			 paragraph:
					
						(4)Adjustment for inflationIn the case of a taxable year beginning after December 31, 2020, the $20,000 and $120,000 amounts
			 in paragraph (1)(A)(ii) shall each be increased by an amount equal to—
							(A)such amount, multiplied by
							(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the
			 taxable year begins, determined by substituting calendar year 2019 for calendar year 2016 in subparagraph (A)(ii) thereof.
							If any increase determined under the preceding sentence is not a multiple of $1,000, such amount
			 shall be rounded to the nearest multiple of $1,000..
				(d)Amortization treatmentSubparagraph (B) of section 195(b)(1) of the Internal Revenue Code of 1986, as amended by
			 subsection (a), is amended to
			 read as follows:
				
					(B)the remainder of such start-up and organizational expenditures shall be charged to capital account
			 and allowed as an amortization deduction determined by amortizing such
			 expenditures ratably over the 15-year period beginning with the midpoint
			 of the taxable year in which the active trade or business begins..
			(e)Application to disregarded entitiesSubsection (c) of section 195 of the Internal Revenue Code of 1986, as amended by subsection (b),
			 is amended by adding at the end the following new
			 paragraph:
				
					(4)Application to disregarded entitiesIn the case of any entity with a single owner which is disregarded as an entity separate from its
			 owner, this section shall be applied in the same manner as if such
			 entity were a corporation..
			(f)Allowance of deduction upon liquidation or dispositionSection 195 of the Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(e)Allowance of deduction upon liquidation or disposition
						(1)Liquidation of a business entityIn the case of a complete liquidation by the taxpayer of any corporation, S corporation, or
			 partnership, any
			 start-up and organizational expenditures paid or incurred in connection
			 with such partnership, S corporation, or corporation which were not
			 allowed as a deduction
			 by reason of this section shall be allowed as a loss to the extent
			 provided under section 165.
						(2)Disposition of trade or businessIn the case of a complete disposition by the taxpayer of any trade or business, any start-up and
			 organizational expenditures paid or incurred in connection with such trade
			 or business which were not allowed as a
			 deduction by reason of this section (and which are not taken into account
			 under paragraph (1)) shall be allowed as a loss to the extent provided
			 under section 165..
			(g)Conforming amendments
				(1)Section 195(b)(1) of the Internal Revenue Code of 1986 is amended—
					(A)by inserting (or, in the case of a partnership or S corporation, the entity elects) after If a taxpayer elects,
					(B)by inserting (or the entity, as the case may be) after the taxpayer in subparagraph (A), and
					(C)by adding at the end the following flush sentence:
						
							In the case of a partnership or S corporation, the election under the preceding sentence shall be
			 made at the entity level..
					(2)Section 195(b)(2) of such Code is amended—
					(A)by striking amortization period.—In any case and inserting the following:
						
							amortization period.—(A)In generalIn any case; and
					(B)by adding at the end the following new subparagraph:
						
							(B)Special ruleIn the case of a partnership or S corporation, subparagraph (A) shall be applied at the entity
			 level..
					(3)Section 195(b) of such Code is amended by striking paragraph (3).
				(4)(A)Part VIII of subchapter B of chapter 1 of such Code is amended by striking section 248 (and by
			 striking the item relating to such section in the table of sections for
			 such part).
					(B)Section 56(g)(4)(D)(ii) of such Code is amended by striking Sections 173 and 248 and inserting Section 173.
					(C)Section 170(b)(2)(C)(ii) of such Code is amended by striking (except section 248).
					(D)Section 312(n)(3) of such Code is amended by striking Sections 173 and 248 and inserting Section 173.
					(E)Section 535(b)(3) of such Code is amended by striking (except section 248).
					(F)Section 545(b)(3) of such Code is amended by striking (except section 248).
					(G)Section 834(c)(7) of such Code is amended by striking (except section 248).
					(H)Section 852(b)(2)(C) of such Code is amended by striking (except section 248).
					(I)Section 857(b)(2)(A) of such Code is amended by striking (except section 248).
					(J)Section 1363(b) of such Code is amended by inserting and at the end of paragraph (2), by striking paragraph (3), and by redesignating paragraph (4) as
			 paragraph (3).
					(K)Section 1375(b)(1)(B)(i) of such Code is amended by striking (other than the deduction allowed by section 248, relating to organization expenditures).
					(5)Part I of subchapter K of chapter 1 of such Code is amended by striking section 709 (and by
			 striking the item relating to such section in the table of sections for
			 such part).
				(6)The heading of section 195 of such Code (and the item relating to such section in the table of
			 sections for part VI of subchapter B of chapter 1 of such Code) are each
			 amended by inserting and organizational after Start-up.
				(h)Effective dateThe amendments made by this section shall apply to expenses paid or incurred in taxable years
			 beginning after December 31, 2019.